PER CURIAM.
Appellant, informed against and convicted of “Entering’ without breaking with intent to commit a misdemeanor,” challenges his conviction on the ground that the State failed to prove the ownership of the building allegedly entered. The information upon which prosecution was based charged that appellant entered “a building known as the Satellite Motel, Cocoa Beach, Florida, owned by Joseph L. Muscarelle, Inc., a corporation.” Upon trial the State produced two witnesses, the night auditor and the bookkeeper of the Satellite Motel, both of whom testified that the motel was owned by Joseph L. Muscarelle, Inc. This testimony was based upon their familiarity with the business activities and records of the motel and representations made to them by men identified as officers of the corporation. Neither witness had seen a corporate charter and no charter or other docu*354mentary evidence of the corporation’s existence was introduced into evidence.
In our view the State’s evidence, while clearly less than the most convincing case possible, is adequate to withstand appellant’s challenge and the conviction is affirmed.
Affirmed.
ALLEN, Acting C. J., and ANDREWS and KANNER, (Ret.), JJ., concur.